        CASE 0:15-cv-03740-PJS-LIB Doc. 730 Filed 10/14/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

Shannon Miller,                                        Case No. 15-CV-03740 (PJS/LIB)

                                Plaintiff,

vs.
                                                    NOTICE OF WITHDRAWAL
The Board of Regents of the                              OF COUNSEL
University of Minnesota,

                              Defendant.

      PLEASE TAKE NOTICE that pursuant to Rule 83.7(a) of the Local Rules of the

United States District Court for the District of Minnesota, Adina R. Florea withdraws as

counsel for Plaintiff in the above-entitled matter. Donald Chance Mark, Jr. and Tyler P.

Brimmer of Fafinski Mark & Johnson, P.A. will continue as counsel of record for and on

behalf of Plaintiff together with the law firm of Siegel, Yee, Brunner & Mehta.

                                           FAFINSKI MARK & JOHNSON, P.A.


Dated: October 14, 2020                    By: s/ Adina R. Florea
                                               Donald Chance Mark, Jr. (#0067659)
                                               Tyler P. Brimmer (#0392700)
                                               Adina R. Florea (#0395026)
                                               Flagship Corporate Center
                                               775 Prairie Center Drive, Suite 400
                                               Eden Prairie, MN 55344
                                               Telephone: 952.995.9500
                                               donald.mark@fmjlaw.com
                                               tyler.brimmer@fmjlaw.com

                                                 – and –
CASE 0:15-cv-03740-PJS-LIB Doc. 730 Filed 10/14/20 Page 2 of 2




                                  Dan Siegel, pro hac vice
                                  Jane Brunner, pro hac vice
                                  SIEGEL, YEE, BRUNNER & MEHTA
                                  499 14th Street, Suite 300
                                  Oakland, CA 94612
                                  Telephone: 510.839.1200
                                  dansiegel@siegelyee.com
                                  janebrunner@siegelyee.com

                            Attorneys for Plaintiff Shannon Miller




                              2
